Citation Nr: 1310731	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-50 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left ankle instability, status post sprain.

2.  Entitlement to an initial compensable rating for service-connected right shoulder impingement syndrome, and entitlement to a rating higher than 10 percent from August 31, 2012.

3.  Entitlement to an initial compensable rating for service-connected left shoulder impingement syndrome, and entitlement to a rating higher than 10 percent from August 31, 2012.

4.  Entitlement to an initial compensable rating for service-connected right knee patellofemoral pain syndrome.

5.  Entitlement to an initial compensable rating for service-connected left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Subsequently, in July 2012, the Board remanded the all remaining issues on appeal to the AMC for the purpose of providing the Veteran with VA examinations to assess the current severity of his service-connected knee, shoulder, and left ankle disabilities.  

In January 2013, the RO issued a second rating decision increasing the Veteran's assigned disability ratings for his service-connected right and left shoulder impingement syndrome to 10 percent each, effective August 31, 2012.  These issues have been recharacterized accordingly on the title page.


The issues of entitlement to initial compensable ratings for a service-connected right and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

On January 25, 2013, prior to the promulgation of a decision on his appeal, the Board received a written request from the Veteran to withdraw his appeal as to the claims for entitlement to an initial compensable rating for left ankle instability, status post strain, and entitlement to initial compensable ratings and higher staged ratings for his left and right shoulder impingement syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claims for entitlement to an initial compensable rating for left ankle instability, status post strain; entitlement to an initial compensable rating and higher staged rating for right shoulder impingement syndrome; and entitlement to an initial compensable rating and higher staged rating for left shoulder impingement syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative and, unless the request for withdrawal is stated on the record at a hearing, must be in writing.  Id.  In the present case, the Board received a written request from the Veteran to withdraw his appeal of the RO's decision on his shoulder and ankle disabilities in January 2013.  

Specifically, the Veteran stated that he wished to withdraw his claim for an initial compensable rating for his left ankle instability, and, if he correctly understood that separate 10 percent ratings for his service-connected left and right shoulder impingement syndrome were awarded in a January 2013 rating decision, effective August 31, 2012, he also wished to withdraw his appeal of the ratings assigned for his shoulder disabilities as he was satisfied with that decision.  Review of the January 2013 rating decision shows that the Veteran's understanding of the January 2013 rating decision is correct, and his appeal of the initial and staged ratings assigned for his shoulder disabilities, as well as the initial rating assigned for his left ankle disability, is considered withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  See 38 U.S.C.A. 
§ 7105(d)(5).  

Accordingly, the Board does not have jurisdiction to review the Veteran's appeal of the issues of entitlement to an initial compensable disability rating for service-connected left ankle instability, status post strain, and entitlement to initial compensable disability ratings and higher staged ratings for left and right shoulder impingement syndrome, and the appeal of these claims is dismissed.  See 38 C.F.R. 
§ 20.204(c).  


ORDER

The appeal of the claims for entitlement to an initial compensable rating for service-connected left ankle instability status post sprain and entitlement to initial compensable ratings and higher staged ratings for right and left shoulder impingement syndrome is dismissed.





REMAND

Unfortunately, an additional remand is required for the remaining claims on appeal seeking entitlement to an initial compensable rating for left and right knee patellofemoral pain syndrome. Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran is afforded every possible consideration and there is a complete record upon which to decide the Veteran's claims.

In August 2012, the Veteran was provided with a VA examination of his service-connected right and left knee disabilities, diagnosed as patellofemoral pain syndrome, in order to assess the current severity of these disabilities.  The examiner noted that the Veteran reported flare-ups consisting of sharp pain in his knees that "make him limp until he sits down and rests...."  These flare-ups last up to three hours, and the Veteran reported that he takes ibuprofen to alleviate the symptoms.  The examiner declined to provide an opinion as to the degree of loss of function experienced during these flare-ups as the issue could not be determined without resorting to mere speculation.

The Court of Appeals for Veterans Claims (Court) has held that "when pain is associated with movement," as it is here where the Veteran described sharp knee pain that required him to sit down, "the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups..." in order to comply with 38 C.F.R. § 4.40.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (quoting DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)).  Further, this determination should be portrayed "in terms of degree of additional range-of-motion loss due to pain during flare-ups" when feasible.  Id.  Where the examiner does not provide this information, or otherwise explain why such detail feasibly could not be determined, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  Here, the examiner did not provide an opinion as to whether pain during flare-ups caused additional functional loss, attempt to measure the functional loss as additional degrees of limitation of motion during flare-ups, or explain why such measurements were not feasible.  Instead, the examiner said only that these determinations could not be made without resort to speculation.

Speculative opinions are not inherently adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, a speculative opinion may simply reflect the limitations of medical knowledge.  Id.  However, if the basis for the opinion is not otherwise readily apparent upon review of the record, the examiner must explain the basis for the opinion that the information requested cannot be provided without resort to speculation.  Id.; see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This explanation should include clear identification of the precise facts that cannot be determined.  Jones, 23 Vet. App. at 390; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner should also consider whether further research into the medical literature is warranted.  Jones, 23 Vet. App. at 390.    

Therefore, a supplemental medical opinion must be obtained on remand that either addresses any additional functional loss the Veteran experiences during flare-ups and, if feasible, quantifies this loss, or fully explains why such an opinion cannot be provided without resort to speculation.  Mitchell, 25 Vet. App. at 44; Jones, 23 Vet. App. at 390; see generally Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Additionally, in a January 2013 statement, the Veteran asserted that his knees bend backwards when he stands, and that, consequently, he is entitled to a compensable disability rating for his right and left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5263, used to evaluate acquired, traumatic genu recurvatum where weakness and insecurity in weight-bearing is objectively demonstrated.  Although the examiner declined to note genu recurvatum of either knee on the August 2012 VA examination report, there is no explicit negative finding that the Veteran did not exhibit genu recurvatum of either knee.  Therefore, on remand, the examiner should review the Veteran's description of his alleged hyperextension upon weight-bearing and explain whether any acquired, traumatic genu recurvatum is present with objective signs of weakness and insecurity in weight-bearing.  See Stefl, 21 Vet. App. at 123; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Lastly, the examiner is also asked to elaborate on the implications, if any, of the positive bilateral grind test, the right knee x-ray findings of a small calcification in the posteromedial knee consistent with an intra-articular loose body, and the left knee x-ray finding of small spurring at the tibial tuberosity in order to facilitate the Board's understanding of the significance, if any, of this medical data.  See Stefl, 21 Vet. App. at 123; 38 C.F.R. §§ 4.1, 4.2.

An effort should also be made to obtain any outstanding VA treatment records for the Veteran showing treatment for his bilateral knee disabilities, including patellofemoral pain syndrome.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. 
§ 3.159(c)(2), (3).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA health treatment records, related to his bilateral knee disabilities, including patellofemoral pain syndrome, from the VA Gulf Coast Veterans Health Care System, including the Community-Based Outpatient Clinic in Panama City, Florida.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Request an addendum to the August 2012 VA examination report from the same examiner who conducted the August 2012 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide the following requested information:

(a) Review the Veteran's description of his flare-ups and, if possible, describe any additional functional loss he would be expected to experience during flare-ups, such as less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, deformity, atrophy of use, instability of station, disturbance of locomotion, interference with sitting, interference with standing, and interference with weight bearing, or other impairment.  

Quantify any such functional loss if possible by, for example, estimating any additional loss of range of motion that would be expected during flare-ups.  If this type of specific quantification is not feasible, explain why.  

(b) If the examiner remains unable to provide a description of any additional functional loss experienced during flare-ups without resort to speculation, explain whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.  This explanation should fully explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.  

(c) Review the Veteran's January 2013 statement asserting that his knees bend backward when standing and explain whether any acquired, traumatic genu recurvatum is present with objective signs of weakness and insecurity in weight-bearing.

(d) Provide further discussion and explanation of (i) the purpose of administering a grind test and the significance of the positive result obtained, bilaterally, in August 2012; (ii) the nature and significance, or lack thereof, of the small calcification in the posteromedial knee consistent with an intra-articular loose body noted in the August 2012 right knee x-ray report; and (iii) the nature and significance, or lack thereof, of the small spurring at the tibial tuberosity noted in the August 2012 left knee x-ray report.  For example, is it the examiner's opinion that these findings support the existing diagnosis of bilateral patellofemoral pain syndrome, or are these findings indicative of the existence of any additional left or right knee disorder?

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


